03/28/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: DA 21-0014



                                 No. DA 21-0014


STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

JACK WARREN MAXVILL, JR.,

             Defendant and Appellant.

                           GRANT OF EXTENSION

      Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor, Appellee is granted an extension of time to

and including May 1, 2022, within which to prepare, serve, and file the State’s

response brief.




TKP                                                                   Electronically signed by:
                                                                         Bowen Greenwood
                                                                     Clerk of the Supreme Court
                                                                           March 28 2022